IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44125

STATE OF IDAHO,                                   )    2017 Unpublished Opinion No. 554
                                                  )
       Plaintiff-Respondent,                      )    Filed: August 18, 2017
                                                  )
v.                                                )    Karel A. Lehrman, Clerk
                                                  )
JACQUELINE MARIE HOLT,                            )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott L. Wayman, District Judge.

       Order denying motion to suppress and judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Jacqueline Marie Holt appeals from her judgment of conviction entered following her
conditional plea of guilty to one count of possession of a controlled substance. Holt argues the
search of her purse was unconstitutional. We affirm the district court’s order denying Holt’s
motion to suppress.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Holt was a passenger in a vehicle. At 1:54 a.m., an officer noticed the vehicle barrel
toward a stop sign before coming to an abrupt stop. After turning onto the highway, the officer
paced the vehicle at speeds fluctuating between 40 miles per hour and 70 miles per hour; the
speed limit was 65 miles per hour. While driving down the highway, the driver crossed both the
centerline and the fog line. Once the officer signaled for the driver to pull over due to this erratic
driving, the driver slowed down but failed to come to a complete stop. While trailing the slow-

                                                  1
moving vehicle, the officer noticed both the driver and Holt making movements. At one point,
the officer lost sight of Holt. The driver eventually pulled over at the entrance to a casino.
       When the officer asked the driver why she did not pull over, the driver explained it was
because she was unfamiliar with the area and did not know a safe place to pull over. The officer
also asked the driver and Holt what they had been moving around in the vehicle and they both
answered that they had not been moving anything. The driver explained that she had only one of
her contacts in and, thus, could not see very well.         The driver admitted she had smoked
marijuana three to four hours before she drove and that she did not have a valid driver’s license.
When asked about her erratic driving--starting to pull over and then not doing so several
different times--the driver explained the lights behind her were too bright, so she had turned her
rear view mirror so the lights would not reflect in her vehicle. The driver claimed that as a
result, she did not know the officer was behind her. This conflicted with her previous answer as
to why she did not immediately pull over: that she could not find a safe place to pull over.
While questioning the driver, the officer observed that the driver’s eyes were bloodshot and her
movements were somewhat delayed at times. The driver was taken out of the vehicle and given
field sobriety tests, which she failed, and subsequently arrested for driving under the influence.
       After the driver was removed from the vehicle, the officer asked Holt to step out of the
vehicle. The officer noted that because of the prior movement, he wanted Holt out of the vehicle
where he could see her. Holt was seated in the front passenger seat and her purse was sitting on
the floor in front of her. The officer did not instruct Holt to leave the purse in the vehicle and
Holt did not remove or attempt to remove her purse from the vehicle as she got out. Once Holt
was out of the vehicle, the officer asked Holt if she had any identification. The officer allowed
Holt to return to the vehicle, where she removed her wallet from her purse, extracted her
identification from her wallet, and handed it to the officer.            The officer returned the
identification, and Holt put it back into her wallet. The officer then said: “All right. Go ahead,
and you can leave that in there. And go ahead and just stand out here with me while I talk with
your driver over there. Okay.” Holt dropped her wallet back into her purse and stepped back out
of the vehicle. During the entire exchange, Holt’s purse remained in the vehicle on the floor in
front of the passenger seat, where she had left it when she initially stepped out of the vehicle.
       Once the driver was arrested, the officer went back to the vehicle and searched the car.
He found a soft, pink sock that was sitting directly behind the driver’s seat on the floor. Therein,

                                                  2
the officer found a glass smoking pipe with white residue. At that point, the officer detained
Holt and, with the assistance of an additional officer who had arrived on the scene, searched the
rest of the vehicle, including Holt’s purse. While controlled substances and paraphernalia were
found in various locations in the vehicle, at issue in this case are the items found in Holt’s
purse--a metal container which contained a baggie of a clear, crystal-like substance, subsequently
identified as methamphetamine, along with a receipt to Holt. Holt was then Mirandized, 1 and
Holt admitted the pipe was hers and that she had forgotten the methamphetamine was in her
purse. Holt was arrested and charged with possession of a controlled substance and possession
of paraphernalia with the intent to use, in violation of Idaho Code §§ 37-2732(c)(1) and 37-
2734(a), respectively.
       Holt filed a motion to suppress the evidence. She argued two separate theories upon
which the district court should suppress the evidence. First, she argued the officers had notice
that the purse belonged to Holt, not the driver, and while the officers may have had authority to
search the purse incident to the driver’s arrest, they should not have searched Holt’s purse unless
the officers had some reason to believe Holt was involved in the criminal activity. Second, Holt
argued that because the officer asked her to leave the purse in the vehicle, she did not voluntarily
abandon the purse, and as a result, the purse was not subject to a search and any evidence seized
must be suppressed. The State objected to the motion to suppress, first arguing once the driver
was arrested, the officers could search the vehicle because evidence related to the crime--driving
under the influence of drugs--could be found in any container in the vehicle, including Holt’s
purse. Once the methamphetamine was found, the officers then had probable cause to search the
entire vehicle, including Holt’s initially abandoned purse. Second, the State argued that Holt
voluntarily relinquished her purse because when Holt initially got out of the vehicle, she was not
ordered to leave her purse in the vehicle and she did not attempt to remove her purse from the
vehicle. When Holt subsequently retrieved her identification, the officer’s statement, “All right.
Go ahead, and you can leave that in there. And go ahead and just stand out here with me while I
talk with your driver over there. Okay,” was a request, not an order or command, and Holt had a
choice to leave her purse in the vehicle.
       The court made factual findings. First, when the officer said: “you can leave that in
there,” the “that” was referring to Holt’s purse. Second, the district court, without explanation,

1
       Miranda v. Arizona, 384 U.S. 436 (1966).
                                                 3
found the statement to be “more in the form of a request, not an order.” Third, the district court
found that even if the officer’s statement was an order, when Holt initially got out of the vehicle
without her purse, the police clearly had the right to search the purse under either the automobile
exception or incidental to the arrest of the driver. When the officer subsequently asked Holt for
her identification, the officer’s statement--either a request or an order--to leave her purse in the
vehicle, did not mean the officer forfeited the right to search, “which came into being the minute
[Holt] left the vehicle without the--without the purse.” As a result of the findings of fact and
conclusions of law, the district court denied Holt’s motion to suppress.
       Holt then entered a conditional guilty plea, reserving the right to appeal the denial of the
motion to suppress. Following her plea, Holt was sentenced to a unified term of incarceration of
three years, with one and one-half years fixed. Holt timely appealed.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       On appeal, Holt argues that because the officer ordered her to leave her purse in the
vehicle, the officer created the circumstance by which the purse was in the vehicle at the time of
the search. 2 Holt does not address whether the search was constitutionally permissible pursuant


2
       Although Holt claims the search violated the United States and Idaho Constitutions, she
does not argue the Idaho Constitution provides different or broader protection than the United
States Constitution. Therefore, we will analyze the claim under the protections afforded by the
Fourth Amendment to the United States Constitution. State v. Talavera, 127 Idaho 700, 703, 905
P.2d 633, 636 (1995).


                                                 4
to the automobile exception to the warrant requirement. Instead, Holt focuses on whether her
relinquishment of her purse was voluntary. The State argues the search was constitutionally
valid, as done either pursuant to the automobile exception or incident to the driver’s arrest, both
of which are exceptions to the warrant requirement. The State asserts the analysis of the
automobile exception to the warrant requirement is dispositive in this case and we need not
address the search incident to the arrest exception. The State argues that if we address the search
incident to arrest exception, the officer’s statement was not an order and, thus, Holt voluntarily
abandoned any privacy interest in her purse. We agree with the State that the analysis of the
automobile exception to the warrant requirement is dispositive in this case.
          The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. Warrantless searches are presumed to be unreasonable and therefore violative of
the Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The
State may overcome this presumption by demonstrating that a warrantless search either fell
within a well-recognized exception to the warrant requirement or was otherwise reasonable
under the circumstances. Id. See also Michigan v. Long, 463 U.S. 1032, 1049-50 (1983) (officer
safety exception applies to a search of an automobile’s passenger compartment when an officer
has reasonable suspicion that an individual is dangerous and might access the vehicle to gain
immediate control of weapons); State v. Veneroso, 138 Idaho 925, 929, 71 P.3d 1072, 1076 (Ct.
App. 2003) (automobile exception applies to a search of an automobile where officers have
probable cause to believe that the automobile contains contraband or evidence of a crime).
          This Court articulated the standard for the search of a vehicle pursuant to the automobile
exception in State v. Newman, 149 Idaho 596, 237 P.3d 1222 (Ct. App. 2010). Therein we
stated:
                  Under the automobile exception, police officers may search an automobile
          and the containers within it when they have probable cause to believe that the
          automobile contains contraband or evidence of a crime. Probable cause is a
          flexible, common-sense standard. A practical, nontechnical probability that
          incriminating evidence is present is all that is required. Probable cause does not
          require an actual showing of criminal activity, but only the probability or
          substantial chance of such activity. The facts known to the officers must be
          judged in accordance with the factual and practical considerations of everyday life
          on which reasonable and prudent people act. If probable cause exists to believe a
          vehicle contains evidence of criminal activity, the search of any area of the
          vehicle in which the evidence might be found is authorized. The scope of such a
          search includes evidence relevant to offenses other than the offense of arrest.

                                                  5
Id. at 599-600, 237 P.3d at 1225-26 (citations omitted). Under the automobile exception, any
package capable of concealing evidence of a crime or related contraband that is located in the
vehicle at the time probable cause of a crime develops may be searched for evidence of that
crime or related contraband. State v. Smith, 152 Idaho 115, 120-21, 266 P.3d 1220, 1225-26 (Ct.
App. 2011). This is true even if the package is removed from the vehicle before the officer
searches it because the search relates back to the time probable cause developed. Id.
       In State v. Easterday, 159 Idaho 173, 357 P.3d 1281 (Ct. App. 2015), this Court
addressed whether Easterday’s purse could be searched pursuant to the automobile exception
after Easterday got out of the vehicle holding her purse. Id. at 175, 357 P.3d 1283. There,
Easterday’s vehicle was validly stopped by law enforcement. Id. at 174, 357 P.3d 1282.          She
remained in her vehicle while a drug dog was deployed and subsequently alerted on the vehicle.
At the time the drug dog alerted, Easterday’s purse was sitting in the middle of the bench seat,
“right beside her.” The officer told Easterday to get out of her vehicle, and as she did so, she
took her purse with her. The officer instructed Easterday he would search her purse because it
was in the vehicle when the drug dog alerted on the vehicle. Easterday became upset but
ultimately, the officer searched her purse and found methamphetamine and drug paraphernalia.
Id.
       Easterday appealed following the district court’s denial of her motion to suppress.
Easterday argued that pursuant to the State v. Newsom, 132 Idaho 698, 979 P.2d 100 (1998) line
of cases, her purse was part of her person, and therefore, when the officer told her to leave her
purse in the vehicle, the officer created the circumstance by which the purse was in the vehicle at
the time of the search. Easterday, 159 Idaho 176, 357 P.3d 1284. As a result, Easterday argued
the search of her purse was constitutionally invalid.
       This Court rejected that argument, noting that the Newsom line of cases interpreted the
scope of a search incident to an arrest rather than the automobile exception. Easterday, 159
Idaho at 176, 357 P.3d at 1284. We reasoned:
       If probable cause justifies the search of a lawfully stopped vehicle, it justifies the
       search of every part of the vehicle and its contents that may conceal the object of
       the search. This rule applies to all containers within a vehicle, without
       qualification as to ownership or the nature of the container and without a showing
       of individualized probable cause for each container. However, occupants of a car
       continue to have a heightened expectation of privacy, which protects against
       personal searches without a warrant. Thus, personal searches of vehicle

                                                 6
       occupants are not authorized under the automobile exception as a result of the
       occupant’s mere presence within a vehicle, which there is probable cause to
       search.
Easterday, 159 Idaho at 175, 357 P.3d at 1283 (citations omitted). Ultimately, this Court held:
“[U]nder the automobile exception, there are no special containers, and it is immaterial where the
container is located within the vehicle or whether the occupant exited the vehicle with the
container.” Id. at 177, 357 P.3d at 1285.
       This case is factually similar to Easterday. In this case, the officer had probable cause to
search the vehicle pursuant to the automobile exception before ordering anyone out of vehicle.
The facts known to the officer at the time were as follows:
       1.     Two police cars with their overhead lights activated had been following the
       vehicle for almost a mile before the vehicle pulled over. During that time, the officer
       observed erratic driving.
       2.     While following the vehicle, the officer also observed both the driver and Holt
       moving things around inside the vehicle and observed the driver leaning over her center
       console.
       3.     The driver admitted to smoking marijuana three to four hours before being pulled
       over and that she did not have a valid driver’s license.
       4.      The driver admitted that everything in the vehicle belonged to her.
       5.     The driver claimed she was not from the area, but had been at someone else’s
       house where she had smoked the marijuana.
       When the officer asked the driver to step out of the vehicle, judged in accordance with
factual and practical considerations, those facts he knew give rise to a practical, nontechnical
probability that incriminating evidence of criminal activity was present. And so the officer could
search any area of the vehicle, including containers, where evidence of the criminal activity may
be found. Holt’s purse was such a container that was in the vehicle at the time the officer had
probable cause to search.   Because probable cause arose before the arrest, it is unnecessary to
analyze the search pursuant to the search incident to arrest exception. As such, the search of
Holt’s purse was constitutionally valid as a container within the vehicle pursuant to the
automobile exception.    Because this issue is dispositive, we need not address whether the
officer’s statement was a request or an order, although we note such a distinction is irrelevant
pursuant to the holding in Easterday.




                                                7
                                              IV.
                                       CONCLUSION
       Because the officer could search Holt’s purse pursuant to the automobile exception to the
warrant requirement, we do not address whether the search was constitutionally permitted as a
search incident to arrest. We therefore affirm the district court’s order on Holt’s motion to
suppress and judgment of conviction.
       Chief Judge GRATTON and Judge GUTIERREZ, CONCUR.




                                               8